In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-179 CV

____________________


IN RE BRENT VONCEY FIELDS




Original Proceeding



MEMORANDUM OPINION


	Seeking to compel the trial court to conduct a hearing on his motion for new trial,
Brent Voncey Fields filed a petition for writ of mandamus in this Court. (1) See Tex. R. App.
P. 52.  We notified the parties of certain defects in the relator's petition and provided Fields
with additional time to amend his petition.  On May 5, 2008, relator notified the Court that
he no longer requests mandamus relief.  Accordingly, we dismiss this original proceeding
without reference to the merits.
	PETITION DISMISSED.

									PER CURIAM


Opinion Delivered May 29, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Fields alleged he was sentenced on February 29, 2008.